DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0052-0054, 0063, 0071, “insulation segments 3” should be changed to “insulation elements 3”
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, “four segments and a constant electric potential” should be changed to “four segments and the constant electric potential”
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “configured for transmitting an electrical power of at least 100 kilowatts”, and the claim also recites “in particular of at least one megawatt, preferably 5 megawatts” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bowman (US 2003/0111928).
Regarding claim 1, Bowman discloses a slip ring bridge, in particular for use in a wind power installation, said slip ring bridge comprising: 
at least two segments (22, 52 of Figures) configured to provide electrical power (Para. 0027); and 
an insulation element (50 of Figures) configured to insulate the segments to maintain the segments in spaced-apart relationship (Para. 0024), said insulation element including a shield arranged inside the insulation element (Para. 0027; non-conductive material) and connected to a constant electric potential (see Figure 3; unlabeled connected to barrier 50).
Regarding claim 2, Bowman discloses further comprising a slip ring brush (Para. 0026) to aid in a transmission of the electric power.
Regarding claim 3, Bowman discloses wherein the insulation element (50 of Figures) is guided through openings of the segments for connection to the segments (see Figures), with an electric potential being applied to the segments (see Figure 3; unlabeled connected to barrier 50).
Regarding claim 4, Bowman discloses wherein the insulation element (50 of Figures) includes an outer insulating layer (see Figures; outer most layer) configured to insulate the shield from the segments.
Regarding claim 6, Bowman discloses further comprising a spacer (space between 22 of Figures) positioned between the segments (22, 52 of Figures), said spacer having embossed portions (54 of Figures).
Regarding claim 7, Bowman discloses wherein the shield (Para. 0027; non-conductive material) is connected to ground (see Figure 3; unlabeled connected to barrier 50).
Regarding claim 9, Bowman discloses further comprising holding apparatuses (54 of Figures; Para. 0026) fastened to the segments (22, 52 of Figures), respectively, each said holding apparatus securing a slip ring brush and providing an electrical connection between the segment and the slip ring brush (Para. 0026).
Regarding claim 10, Bowman discloses wherein the slip ring bridge is configured for transmitting an electrical power of at least 100 kilowatts, in particular of at least one megawatt, preferably 5 megawatts (Para. 0024).
Regarding claim 13, Bowman discloses an electrical machine, in particular a generator for a wind power installation, said electrical machine comprising 
a slip ring bridge, 
said slip ring bridge comprising at least two segments configured to provide electrical power (22, 52 of Figures; Para. 0027), and 
an insulation element (50 of Figures) configured to insulate the segments to maintain the segments in spaced-apart relationship, said insulation element including a shield arranged non-conductive material) and connected to a constant electric potential (see Figure 3; unlabeled connected to barrier 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 2003/0111928), in view of Hofel (US 7,915,782).
Regarding claims 5, 8, Bowman discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the insulation element includes a pin and an inner insulating layer (50 of Figures), said inner insulating layer insulating the pin from the shield (Para. 0027; non-conductive material) (claim 5);
wherein the pin is made substantially of metal (claim 8).
Hofel discloses wherein the insulation element includes a pin (24 of Figures) and an inner insulating layer (22 of Figures), said inner insulating layer insulating the pin from the shield (claim 5);
wherein the pin (24 of Figures) is made substantially of metal (claim 8).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to include a pin in the slip ring of Bowman, as taught by Hofel, to support the sliding contacts for the slip rings [Hofel: Col. 4:46-51].
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 2003/0111928), in view of Aranovich (US 2016/0061187).
Regarding claim 12, Bowman discloses a slip ring unit, comprising: 
a slip ring (52 of Figures); 
a slip ring bridge (10 of Figures) including at least two segments (22 of Figures) configured to provide electrical power (Para. 0027) and an insulation element (50 of Figures) configured to insulate the segments to maintain the segments in spaced-apart relationship, said insulation element including a shield arranged inside the insulation element (Para. 0027; non-conductive material) and connected to a constant electric potential (see Figure 3; unlabeled connected to barrier 50); and 
a slip ring brush (Para. 0026) held by the slip ring bridge for transmitting the electrical power to the slip ring.
Bowman does not explicitly disclose in particular in the form of a three-phase AC voltage.
Aranovich discloses in particular in the form of a three-phase AC voltage (Para. 0193).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to provide electrical power in the form of a three-phase AC voltage in the system of Bowman, as taught by Aranovich, to provide greater power density than a one-phase circuit at the same amperage, keeping wiring size and costs lower. In addition, three-phase power makes it easier to balance loads, minimizing harmonic currents and the need for large neutral wires.
Regarding claim 14, Bowman discloses all of the elements of the current invention mentioned above, however does not disclose a wind power installation, comprising a slip ring bridge as set forth in claim 1.
Aranovich discloses a wind power installation (see Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to use the slip ring of Bowman in a wind turbine, as taught by Aranovich, because slip rings are commonly used in the art because the slip ring allows for unlimited rotations of the connected object, whereas a slack cable can only be twisted a few times before it will bind up and restrict rotation.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 11 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a  slip ring bridge, in particular for use in a wind power installation as recited by independent claim 1, comprising:
at least two segments configured to provide electrical power; and 
an insulation element configured to insulate the segments to maintain the segments in spaced-apart relationship, said insulation element including a shield arranged inside the insulation element and connected to a constant electric potential; and 
further comprising at least two more of said segments, with one phase of a three-phase AC voltage being applied to three of the four segments and a constant electric potential being applied to a fourth one of the four segments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukai (US 5,773,906), Holzapfel (US 2017/0012505), Arceneaux (US 9,240,660), Radtke (US 2004/0119369), Vesper (US 6,400,057) discloses a slip ring and insulation elements.
Peter (US 2019/0093633) discloses a wind turbine including a slip ring.
Toledo (US 2015/0205297), Carr (US 2018/0080434) discloses a wind turbine including a slip ring and insulation elements.
Gerdes (US 2016/0028199), Krogh (US 2011/0210644) discloses a slip ring including a ground connection.
Yu (US 2009/0091208) discloses a slip ring including spacer rings.
Bowman (US 5,054,189) discloses a slip ring and slip ring brushes.
Lang (US 5,285,125) discloses a slip ring, pins, and insulation elements.
Reinhardt (US 6,084,331), Ecklund (US 3,940,199) discloses a slip ring and metal pins.
Tominaga (US 2015/0311772) discloses a 3-phase AC slip ring and insulation elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832